—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered October 19, 1994, convicting defendant, after a jury trial, of robbery in the first and second degrees and criminal possession of a weapon in the second degree and sentencing him, as a second felony offender, to concurrent terms of 9 to 18 years, 7 to 14 years and 7 to 14 years, respectively, unanimously affirmed.
On the existing record, viewed in its entirety, we find that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714; People v Hobot, 84 NY2d 1021, 1024). Defendant could not have been deprived of a fair trial by the fact that his counsel made no request for an alibi instruction as to defendant’s testimony, wherein he asserted that he was elsewhere at the time of the crime, since the court’s charge as a whole conveyed the same principles as those underlying an alibi instruction (see, People v Warren, 76 NY2d 773; People v Hayes, 191 AD2d 368, lv denied 82 NY2d 719). We have considered and rejected defendant’s remaining arguments. Concur—Ellerin, J. P., Saxe, Buckley and Friedman, JJ.